Filed 3/10/22 In re J.S.C. CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

 In re J.S.C. et al., Persons                                 B314026
 Coming Under the Juvenile
 Court Law.                                                   Los Angeles County
                                                              Super. Ct. Nos.
 LOS ANGELES COUNTY                                           DK08500A,
 DEPARTMENT OF CHILDREN                                       DK08500B,
 AND FAMILY SERVICES,                                         DK08500C

           Plaintiff and Respondent,

           v.

 J.C.,

           Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County. Stephen C. Marpet, Judge Pro Tempore of the Juvenile
Court. Affirmed.

      Karen B. Stalter, under appointment by the Court
of Appeal, for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, Jacklyn K. Louie, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                   _________________________

       Mother appeals from the juvenile court’s orders
terminating her parental rights to her children J.S.C., K.S.C.,
and N.C. on the sole ground substantial evidence does not
support the juvenile court’s finding that the children were
adoptable. We affirm.
                          BACKGROUND
       As the parties’ briefs fully set forth the factual and
procedural background leading to the court’s termination
of parents’ parental rights, our summary focuses on the facts
relevant to the juvenile court’s adoptability finding.
1.     Current and past dependency petitions
       Mother and father are the parents of J.S.C. (born
April 2010), K.S.C. (born September 2012), and N.C. (born
December 2014). Father is not a party to this appeal. The
current dependency petition arose when the Los Angeles County
Department of Children and Family Services (the Department)
filed a Welfare and Institutions Code1 section 300 petition on
May 15, 2017, on behalf of the three children. The juvenile court
sustained the petition—based on mother’s physical abuse of
J.S.C. and father’s failure to protect, father’s physical abuse
of J.S.C., and parents’ violent altercations in their children’s
presence—and removed the children from both parents’ care.


1     All subsequent statutory references are to the Welfare and
Institutions Code.




                                2
       J.S.C. and K.S.C. had been declared dependents of the
juvenile court two years earlier, in January 2015, based on
mother’s inability to care for them appropriately due to her
mild intellectual disability, her refusal of services to help her
care for them, and J.S.C. having sustained burns while mother
was cooking in September 2014, as well as father’s failure to
protect. The boys, ages four and two at the time, remained in
their parents’ care with their sister N.C.—born after the petition
was filed—and received family maintenance services. The court
also ordered the Department to refer the two boys for speech
assessments.
       After assessments by the Regional Center, N.C. was
eligible for Early Start services with in-home services once a
week. K.S.C. was found eligible for services based on cognitive
developmental delays—he was to receive intervention services
three times a week. J.S.C. and K.S.C. also were to receive mental
health services.
       The juvenile court terminated its jurisdiction in July 2015.
       In May 2017, during the initial investigation of the
current petition, the Department social worker observed J.S.C.
and K.S.C., now ages seven and four, to have speech delays.
N.C., who was two years old at the time, was mostly pre-verbal.
J.S.C. told the social worker that mother hit him on his face and
head, and father hit him on his buttocks, when he didn’t listen.
K.S.C. said “ ‘hit,’ ” pointing to his face and arms and answered
“ ‘Mommy’ ” when asked who hit him.
       The dependency investigator interviewed the children in
June 2017 about the petition’s allegations. J.S.C. said mother
had thrown a cell phone at him that hit him in the face, and
she had hit him and K.S.C. on the ear with her hand. The




                                3
investigator observed “various scars” on J.S.C.’s lower back and
asked J.S.C. how he got them. J.S.C. said his mother had hit him
with a belt. J.S.C. vacillated on whether father had hit him
with a belt. (Father denied having hit the children with a belt;
he said he spanked them on the buttocks with an open hand.)
The investigator noted K.S.C. appeared to have a speech
impediment and was unable to speak in complete sentences.
       On August 11, 2017, the juvenile court sustained the
petition, declared the children a sibling group, and detained them
from parents, ordering the Department to make best efforts to
place the children together.2 At the September 2017 disposition
hearing, the court declared the children dependents of the
juvenile court, removed them from parents’ custody, and
ordered monitored visitation for parents. The court ordered
the Department to provide family reunification services
and to assist in meeting the children’s needs, including with
counseling and by following up on speech therapy and Regional
Center assessments. In December 2017, the court made further
orders for the Department to ensure the Regional Center was
providing services for the children.
2.     First foster placement
       As of the Department’s February 21, 2018 six-month
status review report, the children were placed in the foster family
home of the Vs. At the beginning of the placement, Mrs. V. had
difficulty enrolling K.S.C. and N.C. in school, so she worked with
them at home.



2     The court had detained the children from mother, and
released them to father, in May 2017.




                                 4
       J.S.C. and K.S.C. had Individualized Education Plans
(IEPs) through the school district they had attended while
living with parents, but those were not transferrable to their new
school district. J.S.C. completed an IEP in the new school district
(first grade) in November 2017. It reflected he had a speech
or language impairment and low incidence disability. J.S.C.
qualified for specialized academic instruction as well as language
and speech services. Mrs. V. said J.S.C. struggled in school
due to his difficulties with reading and pronunciation.
       K.S.C. started school (pre-K) on December 26, 2017. N.C.
started a Head Start preschool program on January 18, 2018,
after she was potty trained. Mrs. V. said both children enjoyed
and were eager to go to school.
       Mrs. V. described J.S.C. as “mischievous.” He would blame
one of his siblings for something he had done, but later confess.
J.S.C. would sometimes stare into space as if in his own world.
She described K.S.C. as “easy going” and able to understand more
and pay attention better than his brother. Mrs. V. said N.C.
would easily anger if she didn’t get her way by throwing things
on the floor.
       The children were assessed for mental health services
in October 2017. J.S.C. and K.S.C. began weekly therapy in
November 2017. Their new therapist, who had seen them three
times since January 2018, said the boys had internalized their
trauma, as they did not seem to have many behavioral problems.
They appeared to be hyper-vigilant at the start of their
treatment, were cooperative, and were able to be redirected.
She anticipated the children would meet their treatment goals
soon.




                                5
      All three children also had been clients of the Regional
Center when living with parents. The three children were
pending evaluations by the Regional Center in the foster home’s
area.
      Mrs. V. monitored the children’s Sunday afternoon visits
with parents. She noticed mother paid attention to K.S.C.
and N.C. but ignored J.S.C., and during mother’s calls with the
children, she responded to the younger children, but not J.S.C.
      The Department updated the court on the children’s
well-being for a July 24, 2018 progress hearing. They continued
to do well in the V.s’ home. J.S.C. was in summer school and
had a tutor. J.S.C. and K.S.C. had both achieved their treatment
goals and were discharged from their mental health services
on April 4, 2018.
      In its October 10, 2018 status review report for the
12-month review hearing, the Department described the children
as having made “significant progress” since being placed with
the V.s. The V.s had noticed a negative change in the children’s
behavior, however, when mother visited inconsistently. K.S.C.
was most affected by mother’s “sporadic and infrequent visits
and calls.” His tantrums had increased during homework time.
N.C. was imitating her brothers’ behaviors.
      Mental health services were again requested, and in
September 2018, J.S.C. resumed services with a new provider.
His siblings were in the process of having mental health
assessments with the same provider.
      In November 2018, the court set a hearing for parents
to contest the Department’s recommendation to terminate
reunification services. The court ordered wraparound services




                               6
for J.S.C. and ordered the Department “to address the best
permanent plan for the children.”
       In January 2019, the Department provided the court with
adoption assessments for the children dated December 28, 2018.
The children were determined “likely to be adopted.” The V.s,
however, were not interested in providing permanency for the
children, as “they are older and cannot guarantee quality care
for the children until the age of 18 years old.”
       The assessor described J.S.C. as “physically healthy” and
able to “play[ ] independently”; having a “short attention span,”
noting the caregiver reported he had difficulty understanding
some tasks; “learning disabled,” noting he had an IEP and was
receiving school-based speech services; and participating in
therapy.
       K.S.C. also was described as “physically healthy” and able
to “play[ ] independently,” as well as “enjoy[ing] school.” He too
had a speech delay and an IEP, and was receiving school-based
speech services, as well as therapy.
       The assessment for N.C. noted she was “physically
healthy,” “appear[ed] developmentally age appropriate,”
“personable,” “play[ed] independently,” “relat[ed] well to
caregivers,” and “enjoy[ed] school.” She too was in therapy.
       The juvenile court terminated family reunification services
and scheduled a section 366.26 hearing for May 2019.
3.     Second foster placement
       In its section 366.26 report, filed April 23, 2019, the
Department noted the children had been living in the G.s’ foster
home since March 2019. Mrs. V. had asked the children to be
removed, stating J.S.C.’s behavior was “ ‘worsening.’ ” He was
spitting at her, destroying property, did not follow the house




                                7
rules, and did not listen. Mrs. V. was a good friend of Mrs. G.
and continued to have contact with the children.
       The social worker had not observed any concerning
behavior during this reporting period. The children appeared
to be “stable and adjusting” to their new home. Mrs. G. stated
the children behaved “like ‘any kid’ their age,” and she had
no concerns. None of the children were clients of the Regional
Center.
       The report noted J.S.C., who was in the second grade,
had received “1”s—meaning little to no mastery—in all subjects
on his latest report card. The foster family social worker
was helping the caregiver request an IEP for him. J.S.C.
was attending therapy, but sometimes did not want to talk
during his sessions. The therapist was working with him on
building their rapport, discussing his trauma, and learning
healthy coping skills and emotional regulation. J.S.C. was able
to verbalize what upset him and what made him happy and
to share his toys and play with his brother and foster sibling.
       K.S.C. and N.C. were developing on target and did not have
IEPs. A report from K.S.C.’s school stated he “pays attention,
demonstrates independence, completes his assignments[,] and
is able to use his fine motor skills.” At school, N.C. could follow
directions and had learned her alphabet and shapes. Both
children missed and wanted to return to Mrs. V.
       The Department believed the best permanent plan for
the children was adoption. It was continuing its efforts to locate
an appropriate adoptive home.
       In a status report filed April 23, 2019, the social worker
noted the children had warmed up to and were interacting with
her more. J.S.C. especially had been reticent to talk during the




                                 8
social worker’s earlier visits. The children were able to play and
share with the social worker, ask her questions, and express their
needs to both the social worker and caregiver. J.S.C.’s therapist
reported J.S.C. had “ ‘opened’ up” and was engaged in therapy.
His behavior had improved since living with the G.s.
       The section 366.26 and permanency planning review
hearings were continued. On September 4, 2019, the court
deemed the three children were a sibling group. It ordered the
Department to ensure the boys were in speech therapy and to
continue to make best efforts to find the children an appropriate
adoptive placement.
       In the Department’s next report, it noted the children were
having behavioral issues after having stayed with Mrs. V. while
the G.s went on a summer vacation. Mrs. G. asked for mental
health services. J.S.C. continued to see his therapist. Mrs. G.,
as had Mrs. V., informed the Department that mother visited the
children inconsistently, sometimes going months without contact.
Mother’s missed visits and calls saddened the children.
       At the October 3, 2019 review hearing, the court ordered
the Department to connect the children with appropriate
therapeutic services and to continue to make best efforts to
find an appropriate adoptive home for them as a sibling group.
       In its December 2019 update, the Department confirmed
K.S.C. and N.C had started mental health services (on
October 20, 2019). Although Mrs. G. was not interested
in adoption, the children remained placed with the G.s until
the Department could find an appropriate adoptive family.
The G.s wanted to continue working with the children until
an adoptive home became available. Adoption remained
the children’s permanent plan.




                                9
       The Department attached the August 2019 quarterly
reports for the children’s needs and services plans. According
to the reports, Mrs. G. said J.S.C.’s behavior had “significantly
improved.” He was behaving better toward his siblings and
able to find other outlets to release his frustrations.
       The report also noted J.S.C. had completed second grade
successfully and attended summer school. Although J.S.C. had
improved, the report recommended he be assessed for a learning
disability or impairment due to emotional trauma and to have
a psychoeducational assessment outside of the school setting
because he still was below grade level.
        J.S.C.’s individual goal for the next reporting period was
to reduce his aggressive behavior with his siblings from three
times a week to once a week. He already had achieved his earlier
goals of expressing his feelings at least two to three times a week
(as of May 2018), and completing his homework assignments
five times a week, instead of twice a week (as of May 2019).
       K.S.C. was reported as doing well in the G.s’ home.
K.S.C. continued to have minor arguments with his siblings
and had a hard time sharing his toys. He sometimes, though
less frequently, argued with Mrs. G.’s six-year-old daughter
and called her names when he was upset. He was able to be
redirected and calm himself, however. Mrs. G. described him
as “a very caring and forgiving boy.”
       K.S.C. was attending elementary school and attended a
summer program. He was able to write his name, identify letters
and shapes, count to 100 by ones, twos, fives, and tens, and knew
his kindergarten sight words. He no longer had tantrums.
       N.C., on the other hand, was having a difficult time
adjusting to the G.s’ home and rules. She was defiant and often




                                10
would not want to follow the G.s’ directives. She also argued with
her brothers and the G.s’ six-year-old daughter and had trouble
sharing. Before moving to the G.s’ home, however, N.C. had
achieved her goal of decreasing her outbursts from five times
a week to two times a week. N.C. was attention-seeking, as well.
Recently, she had begun to urinate on herself, the bathroom floor,
or the toilet seat, upsetting the other children. The report stated
N.C.’s goal for the next reporting period was to reduce this
attention-seeking behavior from three times a day to once a day.
      N.C. also had a difficult time getting along with her
classmates at school. Her teacher said she had a hard time
transitioning from one task to another one and often had to be
separated from the rest of the class. N.C. was developmentally
on target, however. She was learning to use scissors, could write
her name, and could name colors and shapes.
      In its January 13, 2020 last minute information for
the court report, the Department advised the court the children
had been matched with a potential adoptive family. The court
therefore continued the section 366.26 hearing to May 11, 2020.
      In the meantime, the Department filed a status review
report on January 23, 2020, to update the court. The children
remained in the G.s’ care. Mrs. G. was taking all three children
to weekly counseling sessions.3 The Department attached their
therapists’ progress letters.




3    The children received therapy from the same provider but
saw different therapists.




                                11
       As of December 2019, J.S.C. had been engaged and
actively participating in his weekly sessions.4 He was working
on “decreasing physical aggression and increasing his verbal
communication.” According to the therapist, J.S.C. “has shown
tremendous growth and progress throughout treatment as his
behavior at home and school has reportedly improved.”
       According to his therapist’s January 2020 letter, K.S.C.,
who did not begin weekly therapy until October 2019, had not
yet had the opportunity to make more than limited progress.
His therapeutic goals were to decrease his crying spells and to
increase positive interactions with his siblings.
       N.C. started her weekly therapy sessions in August 2019.
By January 2020, she was actively participating in her sessions
but had not made substantial progress in decreasing her
tantrums or in saying unkind things to her brothers.
       In February 2020, the Department informed the court
that the children and prospective adoptive parents the N.s had
had four visits that had gone “very well.” The family was looking
forward to extended and overnight visits.
4.     Placement with prospective adoptive parents
       On February 27, 2020, the children were placed with
the N.s. According to the Department’s section 366.26 report,
filed April 20, 2020, the children were struggling with adjusting
to the structure, rules, and expectations in their new home with
the N.s: J.S.C. lacked motivation to follow school rules; K.S.C.
spoke in a high tone to others; and N.C. was defiant when being
redirected. The children also were not getting along with and


4    J.S.C. began weekly therapy through this provider in
August 2018.




                               12
acted aggressively toward each other. The Department referred
the children for mental health services through the adoption
promotion support services (APSS) program.5
       The N.s had enrolled the children in a private school when
the children moved into their home. On March 2, 2020, J.S.C.
started third grade, K.S.C. started second grade, and N.C. started
kindergarten, at the new school. Two weeks later, the school
closed due to the COVID-19 pandemic emergency. The children
began receiving online instruction, and the N.s hired a tutor
for the children. (The later-filed May 2020 needs and services
quarterly report noted that, with the tutoring, J.S.C seemed
to engage better in school and to complete his homework, with
which he had been having difficulty.)
       The children continued to have visits with parents,
now monitored by the N.s. During the COVID-19 pandemic
emergency, the visits took place through FaceTime.
       The Department asked the court to continue the matter
for six months to allow the children and the family time to
adjust and to reduce parents’ visitation. Adoption remained
the children’s permanent plan. The matter was continued
to August 2020 due to the COVID-19 state of emergency.
       On July 20, 2020, the Department filed a status review
report describing the efforts it had made, since May 2020, to
address the children’s needs. The Department noted J.S.C.

5     Due to their move to the N.s’ home, J.S.C. and N.C. had
been discharged from their therapy provider on February 28,
2020. The therapist noted J.S.C. had made “tremendous
progress” on his goal of increasing healthy communication and
had met his goal of decreasing physical aggression “months ago.”
N.C.’s behaviors continued, however.




                               13
and K.S.C. had IEPs for speech services but were not receiving
them both due to their enrollment in a private, rather than
public, school, and the school’s closure due to the pandemic.
Plans were made to contact the school district to address the
boys’ needs under their IEPs.
       On April 7, 2020, N.C. started mental health services
through the foster family agency, Five Acres. She saw a
therapist and received weekly home services. J.S.C. started
seeing the same therapist on May 5, 2020. K.S.C. was doing
well in school and did not exhibit behavioral issues necessitating
mental health services. He was referred to therapy nonetheless.
       The May 27, 2020 needs and services plan quarterly update
noted N.C. was hitting her brothers. The N.s had reported the
siblings fought with each other almost daily. To improve their
behavior, the children were to work on limiting the number
of times they reacted to their siblings’ behavior from five times
to two times per week.
       On June 26, 2020, the children’s therapist spoke to the
social worker and explained she was providing parent child
interactive therapy (PCIT) for N.C. and the N.s because the N.s
were “struggling to ‘understand’ ” the children’s trauma and to
“ ‘manage’ ” their behaviors. The N.s had asked for a psychiatric
evaluation but there were no new referrals due to the pandemic.
       At a July 2020 team meeting, the Department, the Five
Acres service providers, and the N.s discussed J.S.C.’s and N.C.’s
need for intensive services to address their behaviors. The
children’s current therapist was unable to meet the family’s




                               14
needs due to her high caseload. J.S.C. and N.C. would be
transitioned from APSS mental health services to ISFC services.6
       The N.s were “overwhelmed,” but said they were committed
to following through with the adoption. They were willing to
work with the children using the ISFC program and services.
The children, in turn, said they liked living with the N.s.
N.C. called them “ ‘mom’ and ‘dad.’ ”
       The Department again asked for a continuance “to allow
the caregivers Mr. and Mrs. N[.] time to understand and manage
the children’s behavior with the new ISFC program and services.”
The Department also asked the court to decrease parents’
visitation time.
       On November 6, 2020, the Department simultaneously
provided the court its section 366.26 report and a status review
report. The Department explained that, before the children
moved into the N.s’ home in late February 2020, the children
and the N.s had experienced a successful placement process,
including two overnight visits. Unfortunately, soon after the
children transitioned to the N.s’ home, the pandemic forced
the family to stay home and school to move to remote learning.
The stay-at-home order was difficult for this very active family.
Normally, the N.s would plan many outings to release pent-up
energy. The pressure of the pandemic during the time when
the children were adjusting to their new home had affected
their behavior.
       The Department noted that, at one point, the N.s
gave a 14-day notice to have the children removed. During a
teleconference, the N.s revealed they had had a “rough week

6    ISFC stands for “Intensive Services Foster Care.”




                               15
with the children’s behavior.” They had since changed their mind
and wanted to continue caring for the children. The children had
begun in-person day care, which had improved their behavior,
and had begun to receive in-person services. The ISFC team
described the family as having been in “ ‘crisis mode’ due to
the children’s ‘defiant’ behaviors for the past 8 months.”
      The Department detailed the delays the children had had
in accessing mental health services due to the pandemic. J.S.C.
and N.C. began receiving ISFC mental health services in August
2020. In late August 2020, J.S.C. was diagnosed with ADHD
and prescribed psychotropic medication (Adderall). N.C. also was
diagnosed with ADHD and prescribed psychotropic medication
(Tenex).
      J.S.C.’s and N.C.’s therapist submitted progress letters
for the Department on October 7, 2020. J.S.C’s treatment goals
were to reduce his defiant behavior—described as “secondary to
trauma”—such as talking back, shutting down, and saying “no,”
from occurring daily to four days per week, and work toward
eliminating his physical aggression by decreasing those acts to
three days per week from five days per week. N.C. similarly was
to reduce her daily defiant behavior to five days per week, and
her physically aggressive acts to five times per day instead of
10 times per day.7
      Both children were actively engaged in therapy and had
increased their ability to express their feelings. J.S.C. had not
been meeting his goals, however. He had regressed recently and
struggled to follow directions to address his behavior. He also


7     J.S.C.’s and N.C.’s September 30, 2020 quarterly needs
and services reports detailed similar goals.




                               16
expressed homicidal ideation, for the first time since beginning
treatment, stating, “ ‘I can just kill you all.’ ” The therapist noted
J.S.C. currently was “unable to manage upsetting thoughts and
feelings.” N.C. also had been aggressive, defiant, and unable
to manage her feelings when upset. Both the N.s and the ISFC
team had noticed a correlation between the regression in the
children’s behavior and an increase in parents’ calls.
      During team meetings in September and October 2020,
the N.s said they wanted to care for the children permanently
and had noticed an improvement in J.S.C.’s and N.C.’s behavior
since they began their psychotropic medication. The N.s noted,
however, that the children were “ ‘defiant’ ” after returning from
their weekly in-person visit with father.8 They also would kick
and hit the N.s and each other.
      By November 2020, when the report was filed, the N.s, who
described themselves as “ ‘not generous graders,’ ” said they were
100 percent committed to adopting K.S.C. and N.C. and about
70 percent committed as to J.S.C. The N.s were committed to
working toward adoption, however.
      As for the children, J.S.C. said he was “fine with adoption,”
but wanted to continue to see father. K.S.C. wanted to be
adopted and was happy with the N.s. N.C., at only five years old,
could not make a meaningful statement.
      Adoption remained the children’s permanent plan. The
Department noted the children continued to require ISFC


8     Mother and father had been having separate, monitored
virtual visits twice a week with the children since the pandemic’s
onset. Father had resumed in-person visits with the children
for two hours on Sundays.




                                 17
services. The family, however, would qualify for only the less
intensive APSS services after the adoption was finalized. As
the children needed more time to adjust to living with the N.s,
and the N.s were not yet 100 percent committed to adopting
the sibling set, the Department asked the court to continue
the December 1, 2020 section 366.26 hearing. The Department
wanted more time to ensure the family remained an adoptive
match and to allow the N.s “to grow into their role as active
caregivers by learning how to independently manage the
children” with the techniques they had learned. The court
continued the section 366.26 hearing for six months, but
declined to change parents’ visitation.
       In January 2021, father filed a section 388 petition asking
the court to reinstate his reunification services.9 In its March 3,
2021 response to father’s petition, the Department reported the
children had expressed increased anxiety after learning about
father’s petition from the N.s. The social worker interviewed
the children on February 24, 2021. J.S.C. was scared to return
to father. He said he wanted to be adopted because he would
be able to go on to a higher grade with the N.s, and they took
the children places and bought them things. K.S.C. also was
concerned about his education. He felt a “ ‘tiny [bit] excited and
a little bit scared’ ” about the prospect of returning to father.
He liked living with the N.s because they had “ ‘a nice house’ ”
and bought the children “ ‘nice things.’ ” When asked about his
wishes, K.S.C. responded, “ ‘I don’t know what I want, I want
what the judge says.’ ” N.C. said she enjoyed her visits with


9    The court set a hearing on father’s petition but ultimately
denied the petition.




                                 18
father, “ ‘a lot, because they were able to play at the park.’ ”
She wanted to live with the N.s, but also wanted to see father.
       In another section 366.26 report, filed April 13, 2021, the
Department noted that, since the last reporting period, the N.s
had “taken the initiative” and were “meeting the children’s needs
independently.” The children continued to receive therapeutic
and adoption promotion support services from Five Acres.
The N.s stated the children’s behavior “remain[ed] challenging
at times,” but had improved. The N.s credited the positive
improvement to the intensive therapeutic services the children
were receiving. On April 2, 2021, the N.s told the social worker
they were “looking forward to adopting the children and making
them a permanent part of their family.”
       The Department noted the N.s’ seven-year-old biological
son, who had special needs, had a close relationship with the
three children. The children referred to the N.s as “ ‘mom
and dad’ ” and were affectionate toward them. The N.s were
committed to adopting the children and providing them with
a loving, happy, and stable home. The children, in turn, told
the social worker they wished for the N.s to adopt them and
were happy living with the N.s.
       In its May 14, 2021 status review report, the Department
noted the children had adjusted well over the past six months
and shared a positive relationship with the N.s. According to the
social worker who had visited the family, the children “appeared
to be developing age appropriately . . . [were] extremely active,
content, healthy, full of energy, very charismatic, easy going,
friendly, talkative, [and] able to express their needs and wants.”
       On January 22, 2021, the therapist again submitted
progress letters for J.S.C. and N.C. The therapist noted J.S.C.’s




                                19
progress had been inconsistent since being placed with the N.s
due to “multiple stressors,” including having to participate in
distance learning. The therapist also noted an increase in calls
with parents in August 2020—from once a week to three days
per week—had contributed to a disruption in J.S.C.’s routine
and structure leading to an increase in J.S.C.’s defiance, physical
aggression, and poor self-regulation. After each call and weekend
visit, J.S.C. would become defiant, refuse to listen, refuse to
engage in visits and calls, and become disruptive at daycare.
N.C similarly experienced an increase in her defiance toward
the N.s and others and physical aggression toward her brothers.
When father’s in-person visits were put on hold in December
2020 due to rising COVID-19 infection rates, J.S.C. was better
able to self-regulate, leading to more positive behavior. N.C.’s
behavior also improved.
       In January 2021, J.S.C. and K.S.C. were found eligible to
receive IEP services. N.C. was doing well academically and not
eligible for those services. The children had resumed in-person
classes and said they enjoyed going to school. When issues arose
concerning J.S.C.’s and N.C.’s behavior at daycare and school,
the N.s were able to speak to the children and address the
problem successfully.
       The Department mentioned the N.s had changed their
parenting style to one that was more structured and with more
follow-through on directives. And, with the help of the ISFC
team, the N.s now were able to redirect the children when
they showed difficulty adjusting to schedule changes, such as
becoming defiant and unable to transition back to the family’s
schedule after visiting father. During monthly team meetings,
the N.s and providers noticed the improvement in all the




                                20
children’s behavior and had no significant behavioral concerns
to report. The N.s continued to express their interest and
willingness to adopt the children.
       The Department expressed its concern that, because
the family was dependent on the ISFC team for guidance and
support, it would be difficult for the N.s to ensure the children’s
mental health needs without that support. The Department did
not want the N.s to become discouraged again if the children’s
negative behavior increased. It wanted the family to show “their
full commitment” to the children by ensuring they would be able
to provide for their needs with little to no support from support
staff. The Department had discussed its concerns with the team,
however, and they were “currently be[ing] addressed.” The
Department continued “to support and work with the children’s
team to alleviate some of the famil[y’s] concerns and find
confidence in their knowledge and community resources.”
The Department stated the N.s “continue[d] to be proactive
and vocal of ensuring the children[’s] needs [were] being met.”
       Father filed a second section 388 petition, but the court
denied it without a hearing. The court continued the June 1,
2021 section 366.26 hearing for a contested hearing at father’s
request. The court also appointed Ms. N. the holder of the
children’s educational rights, over father’s objection.
       DCFS submitted an interim review report on June 25,
2021, stating the children had expressed their desire to have
the N.s adopt them. J.S.C. told the social worker he felt happy
to be adopted. He said, “ ‘they are good people, and I really like
them[,] and we are going to be a family.’ ” He added, “ ‘I love
it here, this is my home, and I want to be adopted.’ ” K.S.C.
described the N.s as “ ‘one of the best parents. This is the best




                                21
house I have ever had. Because they treat you good, they stand
up for you, they respect me, they give me stuff, they give so much
love, and they care about me, I like it here, I am going to do
well here. This house is my life and yes of course I want them to
adopt me.’ ” N.C. said she wanted “ ‘to get adopted today.’ ” She
asked the social worker to call mother and father “ ‘step mom and
step dad,’ ” explaining the N.s were her “ ‘mommy and daddy.’ ”
       The N.s told the social worker, “ ‘We are fully committed
and willing to provide these children a permanent, safe home
under adoption.’ ” The Department recommended the court
terminate parental rights.
       At the July 1, 2021 contested hearing, the court received
into evidence the Department’s various reports and attachments
filed over the past two years and heard argument from counsel.
The children’s counsel joined with the Department in asking
the court to terminate parental rights and free the children
for adoption by the N.s. Counsel noted the children had been
“incredibly clear about their wishes to be adopted by” the N.s,
with whom they had been living for “well over a year.” Both
parents objected.
       Father’s counsel argued adoption was not the appropriate
plan at that time, noting the N.s had “waver[ed],” and the
Department’s report indicated the children still wanted to see
father. Counsel asked the court to consider legal guardianship
instead of adoption.
       Noting it had read and considered the Department’s reports
and listened to argument, the court stated, “These children
want to be adopted.” It terminated parents’ parental rights and
designated the N.s as the children’s prospective adoptive parents.
The minute orders of the hearing relating to each child reflect:




                               22
“The Court finds by clear and convincing evidence that the child
is adoptable.” Mother appealed.
                           DISCUSSION
       Mother contends the juvenile court failed to determine if
the children were likely to be adopted within a reasonable time,
and the evidence is insufficient to support an implied finding
that the children were adoptable. She asks us to reinstate her
parental rights and remand the matter to the juvenile court
to determine whether the children are adoptable by clear and
convincing evidence.
1.     Standard of review and applicable law
        Before the juvenile court may terminate parental rights, it
must determine “by clear and convincing evidence that it is likely
the child will be adopted within a reasonable time.” (In re J.W.
(2018) 26 Cal.App.5th 263, 266 (J.W.); § 366.26, subd. (c)(1).)
“The ‘likely to be adopted’ standard is a low threshold.” (J.W.,
at p. 267.)
       We review the juvenile court’s finding of adoptability
for substantial evidence. (In re Mary C. (2020) 48 Cal.App.5th
793, 803 (Mary C.).) Because that finding had to be established
by clear and convincing evidence, we review the record as a whole
to determine if it “contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.” (Conservatorship of O.B. (2020) 9 Cal.5th 989,
1011–1012.) In doing so, we must view the record in the light
most favorable to the Department, as the prevailing party, “and
give appropriate deference to how the juvenile court may have
evaluated the credibility of witnesses, resolved conflicts in the
evidence, and drawn reasonable inferences from the evidence.”
(Ibid.)




                                23
       The issue of adoptability focuses on the child. The court
generally considers whether the child’s age, physical condition,
and emotional state make it difficult to find a person willing
to adopt that child. (In re Sarah M. (1994) 22 Cal.App.4th 1642,
1649.) “Usually, the fact that a prospective adoptive parent has
expressed interest in adopting the minor is evidence that the
minor’s age, physical condition, mental state, and other matters
relating to the child are not likely to dissuade individuals from
adopting the minor. In other words, a prospective adoptive
parent’s willingness to adopt generally indicates the minor
is likely to be adopted within a reasonable time either by the
prospective adoptive parent or by some other family.” (Id. at
pp. 1649–1650, italics omitted.) Thus, when a child is “generally
adoptable,” the juvenile court need not inquire into the suitability
of the prospective adoptive parents. (In re Carl R. (2005) 128
Cal.App.4th 1051, 1061; see also In re Scott M. (1993) 13
Cal.App.4th 839, 844 [section 366.26 hearing does not provide
forum for parents to contest the “ ‘suitability’ ” of prospective
adoptive family].)
       On the other hand, “[w]hen a child is deemed adoptable
only because a particular caretaker is willing to adopt, the
analysis shifts from evaluating the characteristics of the child
to whether there is any legal impediment to the prospective
adoptive parent’s adoption and whether [the parent] is able
to meet the needs of the child.” (In re Helen W. (2007) 150
Cal.App.4th 71, 80.)
       The law, however, does not require a juvenile court to
find a dependent child “ ‘generally’ or ‘specifically’ adoptable”
before terminating parental rights. (Mary C., supra, 48
Cal.App.5th at p. 802; see also In re A.A. (2008) 167 Cal.App.4th




                                24
1292, 1313.) Rather, all that is required is clear and convincing
evidence of the likelihood that the child will be adopted within
a reasonable time. (Ibid.; § 366.26, subd. (c)(1).)
2.     Substantial evidence supports the adoptability
       finding
       The juvenile court did not make any explicit findings on
the record at the July 1, 2021 section 366.26 hearing concerning
the children’s adoptability, other than to state they wanted to
be adopted and to find the N.s were the prospective adoptive
parents. The minute orders from the hearing, however, reflect
the court found “by clear and convincing evidence” that each child
was adoptable. Accordingly, we reject mother’s contention that
the juvenile court “failed to make the statutorily-required finding
that the [children] are adoptable.” In any event, as mother notes,
a finding of adoptability may be implied if supported by
substantial evidence. (In re Kristin W. (1990) 222 Cal.App.3d
234, 253.)
       Based on the evidence, the juvenile court reasonably could
find it highly probable that the children were likely to be adopted
within a reasonable time. “ ‘ “[I]t is only common sense that
when there is a prospective adoptive home in which the child
is already living, and the only indications are that, if matters
continue, the child will be adopted into that home, adoptability
is established.” ’ ” (J.W., supra, 26 Cal.App.5th at p. 268.) Here,
by the time of the hearing, the children had been living with the
N.s for 16 months, and the N.s had expressed their commitment
“to adopting the children and providing them with a loving,
happy, and stable home.” Moreover, the case was “adoption
ready,” and the Department had found there were no
impediments to the N.s adopting the children. By all indications,




                                25
therefore, the children would be adopted into the N.s’ home if
the case moved forward. The Department also had assessed
the children as likely to be adopted back in December 2018.
       Mother contends J.S.C.’s and N.C.’s “numerous mental
health and behavioral issues” preclude an implied finding that
the sibling group was generally adoptable. Mother notes J.S.C.
had been diagnosed with both Moderate Oppositional Defiant
Disorder and ADHD, K.S.C. had been diagnosed with Adjustment
Disorder with Mixed Disturbance of Emotions and Conduct, and
N.C. had been diagnosed with Oppositional Defiant Disorder and
ADHD; J.S.C. and K.S.C. had IEPs; J.S.C.’s and N.C.’s behaviors
required intensive services—J.S.C. was physically aggressive,
defiant, and emotionally closed off almost daily, and N.C. was
verbally and physically aggressive and defiant numerous times
a day; and both J.S.C. and N.C. were prescribed psychotropic
medications. She also describes the N.s’ own struggles with the
children’s behavior, reflected in the record, their initial reticence
about adopting J.S.C., and their dependence on ISFC’s intensive
services to manage the children’s behavior.
       Undoubtedly, the children—particularly J.S.C. and N.C.—
had mental health and behavioral challenges. Yet, as our
colleagues in Division Six noted, “[v]ery few children in the
dependency system are without problems.” (J.W., supra,
26 Cal.App.5th at p. 268.) The children here were relatively
young—ages 11, eight, and six—and healthy. A Department
social worker observed the children to be “full of energy, very
charismatic, easy going, friendly, [and] talkative.” And the N.s
described J.S.C. as “smart and caring,” K.S.C. as “sweet, helpful,
and smart,” and N.C. as “sweet and communicative.”




                                 26
       Notably, the N.s’ willingness to adopt the sibling set despite
the children’s trying behavior demonstrates those behaviors
did not present an insurmountable obstacle to their adoption.
(See In re I.W. (2009) 180 Cal.App.4th 1517, 1525–1527
[upholding finding that child was adoptable despite child having
ADHD, posttraumatic stress disorder, and a learning disorder,
and having run away and threatened to commit suicide where
child’s foster parent had expressed interest in adopting and
no impediment to adoption appeared to exist], disapproved on
another ground in Conservatorship of O.B., supra, 9 Cal.5th at
p. 1010, fn. 7.) That Mrs. G., who wasn’t interested in adoption,
wanted to continue to work with the children—despite their
behavior issues—until an adoptive family could be found, also
is a testament to their adoptability.10
       Moreover, when the Department asked to continue the
section 366.26 hearing to allow the Department additional time
to assess whether the N.s indeed were an adoptive match for the
children, the Department did not suggest the children otherwise
would not be adoptable. Rather, the Department noted that, by
the end of the six-month continuance, it would be able to decide
whether to proceed with adoption with the N.s “or locate another
home.” (Italics added.) Simply put, “[d]isability is not a bar to
adoptability.” (J.W., supra, 26 Cal.App.5th at p. 265 [upholding
finding child who suffered from “attention deficit disorder,



10    Although Mrs. V. asked the Department to move the
children due to J.S.C.’s behavior “ ‘worsening,’ ” the social worker
had not observed any concerning behavior, and Mrs. G. found
the children’s behavior like that of “ ‘any kid’ their age.” The V.s
also never intended to adopt due to their own age.




                                 27
anxiety, [and] ‘Reactive Attachment Disorder’ ” was likely
to be adopted].)
       Importantly, the juvenile court could infer some of the
children’s behaviors were exacerbated by their move to the
N. home shortly before the pandemic caused schools to close and
the state to issue its stay-at-home order. There was a delay in
providing mental health services to J.S.C. and N.C., and J.S.C.
and K.S.C. were unable to receive speech services under their
IEPs. The children, who were struggling to adjust to their
new home, also had to contend with remote learning. And,
the stay-at-home order had been particularly difficult for this
normally very active family. Not surprisingly, the added stress
of the pandemic adversely affected the children’s behavior.
       Some of the children’s defiance and outbursts also
reasonably were attributable to their visits with parents. (See
J.W., supra, 26 Cal.App.5th at p. 267 [noting that, in response
to parent’s argument child was unadoptable due to behavior
problems, parent’s contact with child was a contributing factor
to those problems, and “fost-adopt parents” had been able to
successfully resolve many of the child’s behavioral issues].) The
ISFC team and the N.s both noticed J.S.C.’s and N.C.’s behavior
regressed with the increase in their weekly calls with parents
and after in-person visits with father. Indeed, the children’s
behavior was noted to have improved during a period when
father’s in-person visits with them were put on hold due to
a surge in COVID-19 infections. That trigger would be gone
once the children were adopted.
       In any event, the record also supports an implied finding
to a high degree of probability that the children were specifically
adoptable by the N.s. Mother contends “there remains a genuine




                                28
question whether the N.s can meet the minors’ numerous and
overwhelming behavioral problems without the intense services
that ISFC was providing during the period prior to termination
of parental rights.” We disagree.
       As we discussed, the juvenile court reasonably could infer
the N.s’ initial difficulty in managing the children’s behavior was
affected by the unique circumstances of the pandemic. Yet, even
during those difficult times, the N.s. made every effort to help the
children adjust and to meet their needs. They hired a tutor for
the children when their school closed, advocated for the children
to receive services, ensured the children participated in their
therapeutic sessions and other services, and, once able, took
the children on family trips and outings. Significantly, the N.s
actively engaged with the ISFC team and participated in PCIT
so as to understand the impact the children’s trauma had on
their development and behavior and thus learn how to respond
effectively to the children’s triggers.
       Given the N.s no longer would have the ISFC team’s
support, the Department understandably wanted the N.s to
take the “initiative” to show they independently could meet
the children’s needs and stabilize their behavior. The record
sufficiently supports the conclusion that the N.s did just that.
By April 2021, the Department noted the N.s in fact had taken
the initiative and independently were meeting the children’s
emotional, educational, and developmental needs. And, although
J.S.C.’s and N.C.’s behavior remained challenging at times, the
N.s noted the children’s behavior had improved through their
participation in intensive therapeutic services and receipt of
prescribed medication. Indeed, as of May 2021, the N.s had
reported no significant behavioral concerns.




                                29
       As mother asserts, in its report filed before the originally
scheduled June 1, 2021 section 366.26 hearing, the Department
expressed concern about the N.s’ transition to providing for the
children’s mental health needs without intensive support and
how they would manage a potential increase in the children’s
difficult behaviors after that change. But, the Department
also noted those concerns had been discussed and were being
addressed.
       Moreover, the juvenile court reasonably could find the N.s
had alleviated those concerns. The Department noted the N.s’
support team was helping them with the transition, including
providing different techniques for the N.s to use to deal with
negative behavior and change. And, the N.s were noted to have
in fact learned to address and redirect the children’s negative
behavior. They even had changed their parenting style, with the
children’s behavior improving as a result. Indeed, in the same
report noting its concern, the Department described the N.s as
“proactive and vocal of ensuring the children[’s] needs [were]
being met.”
       And, although the N.s had not been 100% committed to
adopting the sibling set in the past, that was before they had
had the additional time to work with the ISFC team. Even then,
the N.s were committed to working toward adoption. Before
the final July 1, 2021 hearing, the N.s unequivocally declared
their commitment to adopt the three children and make them
a permanent part of their family. Perhaps most importantly,
the children felt supported, cared for, and loved by the N.s.
They looked to the N.s as their parents and family and wanted
the N.s to adopt them.




                                30
       “To deny [the children here] the chance to permanently
become [ ] member[s] of the family that loves [them] and that
[they] love[ ], simply because [they have] special needs, would
derail the entire concept of permanent planning. The evidence
shows that the placement is working and that [the children are]
adoptable.” (J.W., supra, 26 Cal.App.5th at pp. 268–269.)
                             DISPOSITION
      The juvenile court’s July 1, 2021 orders terminating
mother’s and father’s parental rights to J.S.C., K.S.C., and N.C.
are affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     EGERTON, J.

We concur:



                  LAVIN, Acting P. J.




                  LIPNER, J.*




*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                31